DETAILED ACTION
Claims 1-11 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 14/694,109 and provisional application 61/986,249, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, claim 10 requires that the claimed method includes operating an automobile having an automobile part made of the claimed alloy.  This limitation is not apparently supported by the aforementioned prior-filed applications.  Therefore, claim 10 does not receive priority benefit from the prior-filed applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 includes the recitation of “survive,” which is indefinite because it is unclear to the examiner as to what is specifically required by the term “survive.”  Does the term “survive” mean that the tests do not experience any cracking/damage at all?  Does the term “survive” mean that only minimal cracking or damage occurs?  It is not clear to the examiner, nor has it been made clear in applicants’ claims or specification, as to what degree of survivability is required by the term “survive.”  The examiner interprets the aforementioned recitation to mean that the sample did not fail under the standards of ASTMG103-97(2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axenov et al. (US 2004/0115087) in view of Brown et al. (US 4,863,528), or alternatively over the aforementioned prior art and further in view of ASM Handbooks (2008, Heat treatment).
Regarding claim 1, Axenov et al. discloses a method of forming aluminum-based materials [abstract]; wherein said method includes providing an aluminum alloy composition as seen in table 1 below [0016, claim1], shape casting said aluminum alloy by low pressure die casting [0013], and subsequent heat treatment above the solidus point (ie. solution treatment) with quenching and aging [0020].  The examiner notes that the overlap between the disclosed composition of Axenov et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further notes that the recitations of “7xx” and “consisting of…” are reasonably met because the Zn inclusion of Axenov et al. meets the requirements of “7xx” and because Axenov et al. does not disclose any other unrecited elements, such that one of ordinary skill would have readily understood the alloy of Axenov et al. to be absent unrecited elements absent a specific teaching to the contrary.
Axenov et al. does not expressly teach achieving a T6 or T7 temper as claimed.  However, the examiner recognizes that a T6 or T7 temper merely pertains to solution heat treatment and aging/overaging such that peak strength or a balance of strength and ductility is achieved, respectively, as would have been recognized by one of ordinary skill.  Accordingly, the instant specification indicates that said strength and ductility properties correspond to at least about 375 MPa and 10% elongation [table3 spec.].  Axenov et al. further discloses obtaining overlapping high strength and ductility values of greater than 530 MPa and greater than 2% elongation [0019].  Thus, absent concrete evidence to the contrary, the examiner submits that a similar T6 or T7 temper treatment would have been expected to be present in the disclosed method of Axenov et al. because Axenov et al. achieves overlapping, similar properties of strength and ductility as stated previously.  Alternatively, the examiner considers the disclosed high tensile strength of Axenov et al. to pertain to a peak strength, which reasonably meets the limitation of a T6 temper.  Alternatively, ASM Handbooks discloses that it is known to perform T6 or T7 heat treatment temper to cast aluminum alloys because it is commonly practiced to achieve desired strength properties depending on the application [p.404].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Axenov et al. by performing a further heat treatment to achieve a T6 or T7 temper because this process is commonly performed in the prior art to achieve desired strength properties as taught by ASM Handbooks above.
Axenov et al. further discloses including Cr and/or Zr such that a volume percent of AlCr and/or AlZr is 0.1 to 0.5 percent, which the examiner recognizes requires an amount of Cr and Zr that overlaps with the instant claim.  See MPEP 2144.05(I).  Alternatively, Axenov et al. does not expressly teach an inclusion of V and at least one secondary element as claimed.  Brown et al. discloses an aluminum Al-Zn-Mg-Cu alloy made by shape casting [abstract, col.8 ln.5-6]; wherein said alloy includes further additives of Zr in an amount of up to 0.2 percent and V in an amount of 0.03 to 0.15 weight percent to enhance desired properties such as strength and corrosion resistance as broadly disclosed by Brown et al. [col.7 ln.4-29].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Axenov et al. by adding the V and/or Zr inclusions of Brown et al. in order to improve alloy properties.  The examiner notes that the overlap between the disclosed inclusion ranges of Brown et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Axenov et al. (wt.%)
Zn
3 – 8
5 – 8
Mg
1 – 3
1.5 – 3
Cu
0.35 – 1
0.5 – 2
V
0.05 – 0.3
0.03 – 0.15 (Brown)
At least one of:
Mn
Cr
Zr
Ti
B

0 – 0.5
0 – 0.4
0 – 0.25
0 – 0.25
0 – 0.05


– 0.5 (vol.%)
0.1 – 0.5 (vol.%) or 0 – 0.2 (Brown)
Fe
0 – 0.5
0
Si
0 – 0.25
0
Al
Balance
Balance
Other elements
0 – 0.05 each
0 – 0.15 total
silent


Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Axenov et al. discloses low pressure die casting [0013].
Regarding claims 3-8, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner notes that the disclosed V inclusion range of 0.03 to 0.15 weight percent of Brown et al. further overlaps with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, the aforementioned prior art discloses the method of claim 1 (see previous).  Axenov et al. further discloses that the aluminum alloy can be used for automobile parts [0025].
Regarding claim 10, the aforementioned prior art discloses the method of claim 1 (see previous).  Axenov et al. and Brown et al. do not expressly teach operating an automobile using said aluminum as a part.  However, Axenov et al. expressly teaches that an automobile is used (ie. operated) as a mode of transportation [0025].  The examiner further submits that operating automobiles for transportation is a well-known and common use for automobiles as would have been readily recognized by one of ordinary skill.  Thus, one of ordinary skill would have reasonably been motivated to operate an automobile for transportation as disclosed by Axenov et al.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 11 is directed to a method of processing an aluminum alloy by shape casting, solution heat treating, quenching, and aging as recited in independent claim 1, wherein said alloy further has a corrosion resistance property as recited in claim 11.  There is no prior art of record that teaches or suggests the aforementioned limitations together.
The closest prior art of record is: 1) Axenov et al. in view of others as relied upon above, and 2) Xiong et al. (US 2011/0297278).  Axenov et al. in view of others discloses the alloy features as stated above.  However, the aforementioned prior art does not teach or suggest the claimed corrosion property.  Xiong et al. discloses a similar aluminum alloy that is shape cast, solution treated, quenched, and aged to a T7 temper [abstract, 0083].  However, Xiong et al. expressly teaches away from V inclusions [0070].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734